


EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT


This Expense Support and Conditional Reimbursement Agreement (this “Agreement”)
is made as of December 30, 2013 by and between HMS Income Fund, Inc. (the
“Company”) and HMS Adviser LP (the “Adviser”).


WHEREAS, the Company maintains on file with the U.S. Securities and Exchange
Commission an effective registration statement on Form N-2 (File No. 333-178548)
covering the continuous offering and sale of the Company’s common stock pursuant
to the Securities Act of 1933, as amended (the “Registration Statement”);


WHEREAS, the Company and the Adviser have entered into an Investment Advisory
and Administrative Services Agreement dated as of May 31, 2012 (the “Advisory
Agreement”);


WHEREAS, the Company, the Adviser, Main Street Capital Corporation (“Main
Street”) and Main Street Capital Partners, LLC (“Main Street Partners and,
together with Main Street, the “Sub-Adviser”) have entered into an Investment
Sub-Advisory Agreement dated as of May 31, 2012 (the “Sub-Advisory Agreement”
and, together with the Advisory Agreement, the “Advisory Agreements”);


WHEREAS, the Company, the Adviser and the Sub-Adviser are parties to that
certain Amended and Restated Conditional Fee Waiver Agreement, dated as of March
26, 2013 and as amended on May 14, 2013, June 28, 2013 and December 30, 2013
(such agreement, as amended from time to time, the “Conditional Fee Waiver
Agreement”), pursuant to which, until December 31, 2014, the Adviser may waive,
and until December 31, 2013, the Sub-Adviser may waive, all base management fees
and incentive fees under the Advisory Agreement upon the occurrence of any
event, which in the Advisers’ sole discretion is deemed necessary; and


WHEREAS, the Company and the Adviser have determined that it is appropriate and
in the best interests of the Company to reduce the Company’s operating expenses
until the Company has achieved economies of scale sufficient to ensure that it
bears a reasonable level of expense in relation to its investment income.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties hereto agree as
follows:


1.    EXPENSE SUPPORT PAYMENTS


Until March 31, 2014, or a prior date mutually agreed to by both parties, the
Adviser, at its sole discretion and in consultation with the Company, hereby
agrees to pay to the Company, up to 100% of the Company Operating Expenses in
order for the Company to achieve a reasonable level of expenses in relation to
its investment income (the “Operating Expense Objective”). Any payment made by
the Adviser pursuant to the preceding sentence shall be referred to herein as an
“Expense Support Payment.” Upon determination by the Adviser to make any Expense
Support Payment, the Adviser shall promptly notify the Company of such Expense
Support Payment. The Adviser’s obligation to make Expense Support Payments
during the Expense Support Payment period shall automatically become a liability
of the Adviser and the right to such Expense Support Payment shall be an asset
of the Company upon receipt of notification of payment from the Adviser. Any
Expense Support Payment shall be paid by the Adviser to the Company in any
combination of cash or other immediately available funds, and/or offsets against
amounts otherwise due from the Company to the Adviser.


For purposes of this Agreement, “Company Operating Expenses” means third party
operating costs and expenses incurred by the Company between January 1, 2014 and
March 31, 2014, as determined under generally accepted accounting principles for
investment management companies.










--------------------------------------------------------------------------------




2.    REIMBURSEMENT PAYMENTS


2.1 CONDITIONAL REIMBURSEMENT. Subject to the approval of the Company’s board of
directors (the “Board”), the Company hereby agrees to reimburse the Adviser
(each, a “Reimbursement Payment”) in an amount, in the aggregate, equal to the
unreimbursed Expense Support Payments, or such lesser amount as determined
appropriate by the Board, following any calendar quarter in which the Board
determines that the Company has achieved the Operating Expense Objective
described in Section 1 during such calendar quarter. If payable and approved by
the Board, the Reimbursement Payment for any calendar quarter shall be paid by
the Company to the Adviser no later than ninety (90) days after the end of such
calendar quarter.
    
2.2 MANDATORY REIMBURSEMENT. If the Company exceeds the Operating Expense
Objective during the year ending December 31, 2014, the Company will make a
payment to the Adviser in the amount of such excess, up to the amount of any
Expense Support Payment previously made under this Agreement (the “Mandatory
Reimbursement Payment”). Any Mandatory Reimbursement Payment under this
Agreement will be determined by the Adviser and the Company’s management, and
any Mandatory Reimbursement Payment will not be subject to approval by the
Board. The Company’s obligation to make any Mandatory Reimbursement Payment
shall become a liability of the Company and the right to such reimbursement
shall be an asset of the Adviser upon determination by the Adviser and the
Company of any Mandatory Reimbursement Payment. Any Mandatory Reimbursement
Payment shall be paid by the Company to the Adviser within ninety (90) days
following notification of the determination of a Mandatory Reimbursement
Payment. Any Expense Support Payment not previously reimbursed under Section 2.1
shall be reduced by any such Mandatory Reimbursement Payment. To the extent any
portion of any Expense Support Payment remains unreimbursed after the
application of any Mandatory Reimbursement Payment, such outstanding Expense
Support Payment amounts will be subject to conditional reimbursement as set
forth under Section 2.1.


2.3 PRIORITY AND TIMING OF PAYMENTS. Any Reimbursement Payment under this
Agreement shall be made only after all outstanding Expense Support Payments from
the Adviser to the Company under the Expense Support and Conditional
Reimbursement Agreement by and between the Company and Adviser dated November
11, 2013 (the “2013 Expense Support Agreement”) have been reimbursed by the
Company. Any Mandatory Reimbursement Payment payable under this Agreement,
however, shall be paid irrespective of any outstanding amounts due from the
Company to the Adviser under the 2013 Expense Support Agreement.


The repayment of all Expense Support Payments is to be made within a period not
to exceed three (3) years from the date each respective Expense Support Payment
is determined. Expense Support Payments which remain unreimbursed three (3)
years after payment will be considered permanently waived and no longer eligible
for reimbursement by the Company under this Agreement.


The parties hereto agree that, to the extent that reimbursement of Expense
Support Payments are payable in accordance with Section 2.1 or Section 2.2, such
Reimbursement Payments and/or Mandatory Reimbursement Payments, as applicable,
shall have priority over, and shall be made before, any reimbursements of waived
base management fees and/or incentive fees under the Advisory Agreements, as
waived pursuant to the Conditional Fee Waiver Agreement. Notwithstanding the
foregoing, payment of current base management fees and/or incentive fees under
the Advisory Agreements, to the extent that they have not been waived by the
Adviser and/or the Sub-Adviser, shall have priority over, and shall be made
before, any Reimbursement Payments or Mandatory Reimbursement Payment hereunder.
 
3.    TERM AND TERMINATION OF AGREEMENT.


3.1 TERM OF AGREEMENT. This Agreement shall become effective immediately upon
the date hereof. Once effective, this Agreement shall remain in effect unless
otherwise terminated pursuant to Section 3.2 hereof. If an Expense Support
Payment has not been reimbursed within a period not to exceed three (3) years
from the date each respective Expense Support Payment is made, the Company’s
obligation to pay such Expense Support Payment shall automatically terminate,
and be of no further effect.






--------------------------------------------------------------------------------




3.2 TERMINATION OF AGREEMENT. This Agreement may be terminated by either the
Company or the Adviser upon written notice to the other party, except that once
effective, the Adviser may not terminate its obligations under Section 1. This
Agreement shall automatically terminate in the event of (a) the termination by
the Company of the Advisory Agreement or (b) the dissolution or liquidation of
the Company. Notwithstanding any provision to the contrary, if this Agreement
terminates automatically pursuant to clause (a) of this Section 3.2, the Company
agrees to make a repayment to the Adviser in an amount equal to all Expense
Support Payments paid by the Adviser to the Company within the last three (3)
years prior to the date of such termination pursuant to clause (a) of this
Section 3.2 that have not been previously reimbursed. Such repayment shall be
made to the Adviser not later than sixty (60) days after such termination of
this Agreement.


4.    MISCELLANEOUS.


4.1 HEADINGS. The captions of this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.


4.2 INTERPRETATION. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without reference to its
conflicts of laws provisions) and the applicable provisions of the Investment
Company Act of 1940, as amended (the “1940 Act”) and the Investment Advisers Act
of 1940, as amended (the “Advisers Act”). To the extent that the applicable laws
of the State of Texas or any of the provisions herein, conflict with the
applicable provisions of the 1940 Act or the Advisers Act, the 1940 Act and/or
the Advisers Act shall control, as applicable. Further, nothing herein contained
shall be deemed to require the Company to take any action contrary to the
Company’s Articles of Amendment and Restatement or the Company’s Amended and
Restated Bylaws, as each may be amended or restated, or to relieve or deprive
the Board of its responsibility for and control of the conduct of the affairs of
the Company.


4.3 SEVERABILITY. If any provision of this Agreement shall be held or made
invalid by a court decision, statute, rule or otherwise, the remainder of this
Agreement shall not be affected thereby and, to this extent, the provisions of
this Agreement shall be deemed to be severable.


4.4 ENTIRE AGREEMENT. This Agreement embodies the entire agreement and
understanding of the parties hereto, and supersedes all prior agreements or
understandings (whether written or oral), with respect to the subject matter
hereof.


4.5 RIC QUALIFICATION. Nothing in this Agreement shall be construed to require
any party to perform any act, or to refrain from taking action, where such
action or inaction would result in the Company not being able to obtain or
maintain its qualification as a regulated investment company under Subchapter M
of the Internal Revenue Code of 1986, as amended (“RIC Qualification”). To the
extent the Company and the Adviser mutually agree, in consultation with their
counsel, consultants and other advisers, that any payment of a Company Operating
Expense by the Adviser pursuant to this Agreement could be construed in such a
manner as to create a material risk that the Company could fail to obtain or
maintain its RIC Qualification, then the payment of such Company Operating
Expense shall constitute a loan from the Adviser to the Company and the Company
shall be required to repay such loan (with interest accruing at the applicable
federal rate) on demand. The purpose of this Section 4.5 is to ensure that the
existence or application of any term of this Agreement does not result in the
Company’s failure to obtain or maintain its RIC Qualification.


4.6 AMENDMENTS AND COUNTERPARTS. This Agreement may only be amended by mutual
written consent of the parties. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall, together, constitute only one instrument.


[Signature Page Follows]






--------------------------------------------------------------------------------






[Signature Page to Expense Support and Conditional Reimbursement Agreement]


IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
respective officers thereunto duly authorized, as of the day and year first
above written.


HMS INCOME FUND, INC.


            
By: /s/ Ryan T. Sims            
Name: Ryan T. Sims
Title: Chief Financial Officer and Secretary


HMS ADVISER LP


By: HMS ADVISER GP, its general partner


            
By: /s/ Ryan T. Sims    
Name: Ryan T. Sims
Title: Chief Financial Officer and Secretary
ACKNOWLEDGEMENT:


The undersigned, Main Street Capital Corporation and Main Street Capital
Partners, LLC, execute this Agreement solely for the purpose of evidencing their
acknowledgement of its execution and their consent to the payment priority set
forth in Section 2.3 hereof.


MAIN STREET CAPITAL CORPORATION


            
By: /s/ Jason B. Beauvais        
Name: Jason B. Beauvais
Title: Senior Vice President


MAIN STREET CAPITAL PARTNERS, LLC
            
By: /s/ Jason B. Beauvais    
Name: Jason B. Beauvais
Title: Senior Vice President






